Citation Nr: 1215099	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-19 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from September 1987 to May 1988.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied increased ratings for the Veteran's low back disability, rated 50 percent disabling, and radiculopathy of the both lower extremities, each rated 10 percent disabling.  

In a February 2011 decision, the Board denied increased ratings for the Veteran's low back disability and associated radiculopathy of the lower extremities, but noted that the Veteran raised the issue of entitlement to TDIU at the VA examination in April 2008.  Therefore, the Board assumed jurisdiction over the claim for TDIU and remanded the matter for additional development.  See Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  Such issue now returns to the Board for appellate review.

The Board notes that, while the Veteran's representative submitted evidence and argument pertaining to the issue on appeal in March 2012, his representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

In a letter received in March 2012, the representative provided information which showed that Veteran was in a VA Non-Pay Work Experience (NPWE) training program under Chapter 31, and that his one year contract was to expire on April 13, 2012.  As the evidence shows that the Veteran is in a Chapter 31 VA training program, any vocational rehabilitation counseling records are potentially relevant to the his claim for TDIU and, as they are within the control of VA, must be obtained.  

The Board observes that the Veteran was afforded a VA examination in June 2011 in order to determine the impact his service-connected disabilities have on his employability.  As such, after receiving the above-noted records, the agency of original jurisdiction (AOJ) should review such records and then conduct any additionally-indicated development, to include obtaining an addendum opinion regarding the Veteran's employability, if deemed necessary for the adjudication of his claim.

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran's vocational rehabilitation file, to include any NPWE training reports, evaluations, etc, and any employment health records from April 2011 to April 2012 should be obtained and associated with the claims file.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1). 

2.  After receiving the above-noted records, the AOJ should review such records and then conduct any additionally-indicated development, to include obtaining an addendum opinion regarding the Veteran's employability, if deemed necessary for the adjudication of his claim.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

